Citation Nr: 1450219	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-03 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; S.P. (the Veteran's friend)


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to a TDIU.

In October 2013, the Veteran and his friend, S.P., testified at a hearing before the undersigned Acting Veterans Law Judge, conducted via videoconferencing (Videoconference hearing).

At the October 2013 Videoconference hearing, the Veteran indicated that he wished the Board to consider claims for an increased rating for his service-connected dyshidrotic eczema of the right foot, and service connection for right and left foot disorders, characterized by pain. 

In a May 2009 rating decision, the RO denied the Veteran's most recent claim for an increased rating for dyshidrotic eczema of the right foot. The Veteran did not file a timely appeal of the denial of that claim and it became final. Therefore, that issue is not in appellate status and is not before the Board. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

In the aforementioned March 2010 rating decision, the RO also denied the Veteran's claims for service connection for right and left foot disorders. In February 2011, the Veteran filed a Notice of Disagreement (NOD), specifically disagreeing with the RO's denials of those issues. In April 2012, the RO issued a Statement of the Case (SOC). The Veteran did not subsequently file a Substantive Appeal to the Board regarding those issues in a timely manner. Therefore, those issues are not in appellate status and are not before the Board. Id.

The evidence clearly shows that the Veteran wishes VA to consider a claim for an increased rating for dyshidrotic eczema of the right foot, and to reopen the denied claims for service connection for right and left foot disorders. As will be explained below, the Veteran also has indicated that he wishes VA to again consider a claim for entitlement to a TDIU. The issues of an increased rating for dyshidrotic eczema of the right foot, entitlement to a TDIU, and the reopening of the previously denied claims for service connection for right and left foot disorders, characterized by pain, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In October 2013, prior to the promulgation of a decision regarding the issue of entitlement to a TDIU, the Veteran withdrew the issue from appellate consideration.


CONCLUSION OF LAW

The Veteran's appeal of entitlement to a TDIU is withdrawn. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2010, the RO issued a rating decision which, in pertinent part, denied entitlement to a TDIU. After the issuance of that rating decision, in March 2010, the Veteran filed a timely NOD specifically disagreeing with the denial of that claim. In December 2010, the RO issued a SOC and, in February 2011, the Veteran filed a timely Substantive Appeal to the Board regarding that issue. 

At the October 2013 Videoconference hearing, the Veteran's representative, while speaking on the record, indicated that the Veteran was withdrawing his appeal regarding entitlement to a TDIU. Under VA regulations, a Substantive Appeal may be withdrawn either on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). Withdrawal may be made by a veteran or by his or her authorized representative. As the Veteran through his representative indicated at the October 2013 Videoconference hearing that he wished to withdraw his appeal for entitlement to a TDIU, the Veteran's appeal regarding that issue is considered to have been withdrawn as of that date. 

Subsequently, in May 2014, the Veteran submitted a written statement, indicating that his service-connected dyshidrotic eczema of the right foot "prevents me from obtaining or maintaining a full time job." The Board notes that the withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. Withdrawal does not preclude the filing a new NOD and, after a SOC is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed. 38 C.F.R. § 20.204(c). There are no statutory or regulatory provisions allowing for reinstatement of an appeal once it has been withdrawn and the time period for perfecting an appeal has expired.

The May 2014 written statement does not contain any notation indicating that it was filed to replace the withdrawn March 2010 NOD. Yet, even if the Veteran had filed the written statement as a replacement for the withdrawn NOD, in order for it to have been timely, the Veteran would have had to have submitted it within a one-year period from the date of the mailing of the March 2010 rating decision which denied his claim. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. 
§ 20.302 (2014). As the May 2014 written statement was not submitted within one year of the March 2010 rating decision, it was untimely, and could not have revived the appeal of his withdrawn claim. See 38 C.F.R. §§ 20.204(c), 20.302.

As the Veteran withdrew his appeal for entitlement to a TDIU, the appeal regarding that issue is dismissed.




ORDER

The issue of entitlement to a TDIU is dismissed.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


